Citation Nr: 0214309	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
costochondritis (claimed as back pain), currently evaluated 
as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for tinnitus, 
currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, inter alia, granted service 
connection for costochondritis (claimed as back pain), 
assigning a 10 percent evaluation, and for tinnitus, 
assigning a noncompensable evaluation, effective from 
separation.  The veteran disagreed with the evaluations 
assigned, and this appeal ensued.  

In a brief dated in September 2002, the veteran's 
representative raised the issues of entitlement to an 
evaluation in excess of 10 percent for a right knee disorder 
and to compensable evaluations for left knee disability and 
Wolff-Parkinson-White syndrome with ablation.  The 
representative also raised the issue of entitlement to 
service connection for hearing loss in the left ear.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected costochondritis is manifested by 
tenderness over rib 2, trigger point at the costosternal 
junction of the sternum and the rib, and easy fatigability.  

3.  The service-connected tinnitus is recurrent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for costochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5024, 5291, 5321 (2002).  

2.  The criteria for an initial evaluation of 10 percent for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in November 1999, when his completed VA 
Form 21-526 was received.  This claim initiated the claims 
that are now before the Board.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)).  In December 2000, the RO provided the veteran and 
his representative with a statement of the case with respect 
to the issue of an increased rating for tinnitus.  In January 
2001, the RO provided a supplemental statement of the case 
that addressed the issue of an increased rating for 
costochondritis.  A supplemental statements of the case 
provided in November 2001 addressed both issues.  The 
supplemental statement of the case issued in July 2001, while 
not specifically addressing the issues currently before the 
Board, set forth provisions of the rating schedule (such as 
the rule against pyramiding) pertinent to the issues decided 
herein.  These documents set forth the legal criteria 
governing the increased rating issues in this case, listed 
the evidence considered by the RO, and offered analyses of 
the facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claims.  

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed the claim consistent with those provisions and 
also afforded the veteran the opportunity to present 
testimony before a hearing officer at the RO in March 2001.  
The dispositive issue in this case is whether there is a 
basis for an increased rating for service-connected 
costochondritis and tinnitus from an initial grant of service 
connection.  VA has obtained the VA examination reports 
pertinent to this appeal and has associated them with the 
record.  The veteran has not identified private treatment 
providers who could furnish evidence pertinent to the issues 
before the Board.  In a letter dated in July 2001, the RO 
advised the veteran that he was being scheduled for another 
VA examination and informed him it was his responsibility to 
report for the examination.  It also informed him that he 
should provide records of any treatment he had had since 
discharge from service, or, he could provide releases and VA 
would get those records.  Thus, he was informed what evidence 
he was responsible for providing and what evidence VA would 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

It is very difficult to see what more could be done to 
illuminate the claim for an initial higher rating for 
costochondritis, given the state of the clinical evidence and 
the rating schedule provisions applicable to that claim.  
From whatever angle approached, the veteran appears to 
warrant no more than the 10 percent rating currently 
assigned.  The totality of the record shows that VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  As indicated above, the 
evidence necessary to adjudicate the sole issue on this 
appeal has been obtained in this case.  No further 
development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  Neither the veteran nor his representative has 
pointed to any additional evidence that needs to be obtained.  
Indeed, in response to the supplemental statement of the case 
issued in November 2001, the veteran requested that his case 
be transferred to the Board immediately without waiting for 
the 60-day response period to elapse.  He did not mention any 
additional evidence that needed to be obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The veteran 
was afforded VA examinations in January and February 2000 and 
in August and September 2001.  The medical evidence is 
sufficiently elaborate to provide a relatively clear 
disability picture for rating purposes.  Given the findings 
on successive VA examinations, further medical evaluation 
would be unlikely to render the disability picture in any 
greater relief, at least with respect to the two disabilities 
currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  The Board 
concludes that no reasonable possibility exists that further 
assistance to the veteran would aid in substantiating his 
claims for increased initial ratings for service-connected 
costochondritis and tinnitus.  See 38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
under the VCAA, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


II.  Higher Initial Evaluations

The record shows that the veteran's original claim for 
service connection for the disabilities at issue on this 
appeal was granted in a rating decision dated in April 2000.  
The RO assigned a 10 percent evaluation for costochondritis 
by analogy to Diagnostic Code 5024 for tenosynovitis, and 
assigned a noncompensable evaluation for tinnitus under 
Diagnostic Code 6260.  Both evaluations were effective from 
separation.  The veteran disagreed with these evaluations and 
perfected his appeal of these issues.  

The veteran's claims for higher evaluations for 
costochondritis and tinnitus are original claims that were 
placed in appellate status by his disagreement with the 
initial rating awards.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

A.  Costochondritis

The veteran contends that he is entitled to a higher initial 
evaluation for costochondritis, which he claimed as back 
pain.  He testified in March 2001 that he had pain in the 
chest and mid-back and that bending or walking bothered his 
back.  He did not wear any type of back brace and took 
Tylenol for his pain.  He said that he had pain in his front 
ribcage and that he would have flare-ups of this pain two or 
three times a day.  Sometimes, these episodes would last 
quite a while.  

On VA examination in February 2000, the examiner noted that 
the service medical records contain numerous entries 
concerning costochondritis.  It was reported that the veteran 
had costochondritis that started at the costosternal junction 
of the L2 rib.  It was reproducible with pressure, and the 
examiner stated that the veteran denied any radiation of 
pain.  He denied becoming diaphoretic or having syncopal 
episodes.  Pain was brought on my movement, increased 
activities, increased stress, and movement of the rib cage 
area.  The pain did not radiate to his neck or arm, but would 
course around toward his back.  He reported that because of 
the chest pain, he fatigued easily and could not hold out.  
The examiner reported that previous pulmonary function tests 
with exercise had been normal.  On examination, there was no 
paravertebral tenderness in the lower back area.  The veteran 
said that it really did not hurt in the back; rather, it hurt 
in the chest region.  He identified the area of pain as over 
rib 2 left chest, which the examiner said was the T1 - T4 
area over the thoracic spine.  The examiner found no muscle 
spasm along the spine or abnormal curvature of the spine.  
There was a trigger point at the costosternal junction of the 
sternum and the rib, and the examiner noted tenderness over 
rib 2.  This, the examiner said, is where the costochondritis 
seemed to manifest itself.  The examiner assessed that the 
veteran's functional loss due to pain of costochondritis was 
moderately severe in nature.  The examiner did not identify 
the functional limitation.

In August 2001, the veteran was again accorded a VA 
examination.  The veteran gave a history of chest pain, 
dyspnea, dizziness, and fatigue from time to time.  He 
indicated that current complaints were chest pain and non-
radiating tenderness.  Movement and stress brought on the 
pain.  The examiner stated that there was no bone, joint, or 
nerve damage.  Muscle strength was good.  There was no muscle 
herniation, and there was no loss of muscle function.  Chest 
x-ray revealed no active cardiac, pleural, or pulmonary 
disease.  The diagnosis was chronic costochondritis.

Costochondritis, rated by analogy to tenosynovitis under 
Diagnostic Code 5024, is evaluated on the basis of the 
limitation of motion of the affected part in essentially the 
same manner as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Code 5003.  The 20 percent and 10 percent ratings 
based on x-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  The 20 percent and 10 
percent ratings based on X-ray findings, above, may not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003, Note 
(2).  

The RO found that the veteran was entitled to an initial 
evaluation of 10 percent because of painful motion of a major 
joint or group of minor joints.  See 38 C.F.R. § 4.45(f) 
(2002).  The RO has not identified the group of minor joints 
that it has thus rated.  The veteran's complaints are of pain 
in the chest area brought on by movement and stress, and easy 
fatigability.  He has variously stated that the pain affects 
his chest rather than his back, that it does not radiate, and 
that it does move around toward his back.  Nevertheless, 
there is no objective indication of paravertebral muscle 
tenderness or spasm, or of limitation of motion of the dorsal 
spine to warrant assignment of a rating under Diagnostic Code 
5291, which is used to rate limitation of motion of the 
dorsal spine.  There being no complaints of limitation of 
motion of the dorsal spine, and no objective indication of 
limitation of motion, there is no basis to rate the 
costochondritis by analogy to limitation of motion of the 
dorsal spine.

The veteran has indicated that his primary complaint involved 
pain of the anterior ribcage, warranting consideration of 
rating analogous to a muscle injury of the muscles of 
respiration under Diagnostic Code 5321.  Under that 
diagnostic code, a 10 percent rating is warranted for 
moderate impairment of the thoracic muscle group, while a 20 
percent rating is warranted for severe or moderately severe 
impairment of that group.  

Although the examiner in February 2000 described the service-
connected costochondritis as resulting in moderately severe 
functional impairment, his clinical findings did not support 
that assessment.  On examination, the veteran's chest was 
clear to auscultation.  There was bilateral chest movement, 
and bilateral breath sounds were heard.  No adventitious 
breath sounds were noted.  There is simply no showing that 
the costochondritis impaired respiration, which is the 
function of the thoracic muscle group.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5321.  A VA examination in August 2001 
reflected the veteran's longstanding history of 
costochondritis, but the clinical findings were absent any 
indication of significant impairment of the thoracic muscle 
group such as to restrict or otherwise compromise 
respiration.  The Board therefore concludes that no more than 
moderate muscle injury of Muscle Group XXI is shown and that, 
accordingly, the preponderance of the evidence is against 
assigning a rating higher than 10 percent under that 
diagnostic code.

Regulations prohibit the evaluation of the same disability 
under different diagnoses.  See 38 C.F.R. § 4.14 (2002).  See 
also Evans v. Brown, 9 Vet. App. 273, 281 (1996) (a veteran 
may not receive separate disability ratings for the same 
disability or the same manifestations).  The rating is 
assigned that most accurately reflects the overall functional 
impairment resulting from the service-connected disability.  
This is reflected in the highest rating that can be assigned 
on the basis of the findings shown.  In this case, that is 
the rating analogous to moderate impairment under Diagnostic 
Code 5321.  As the evidence is not so evenly balanced as to 
raise doubt concerning any material issue, the claim for an 
initial evaluation in excess of 10 percent for 
costochondritis must be denied.  38 U.S.C.A. § 5107(b).  


B.  Tinnitus

The veteran also maintains that he is entitled to a 
compensable rating for his tinnitus, which he indicated at 
his hearing was a persistent problem.  

On a VA audiology evaluation in January 2000, the veteran 
complained of tinnitus in the left ear.  He could not 
remember when it began but reported that it was periodic, 
lasting for a couple of minutes.  On a VA audiology 
evaluation in September 2001, it was reported that the 
veteran had bilateral tinnitus of insidious onset over the 
last two to three years.  The tinnitus was said to be 
intermittent, occurring two to three times a day and lasting 
for up to five minutes.  

At all times since the veteran filed his original claim for 
service connection for tinnitus in November 1999, the rating 
schedule has provided a 10 percent evaluation for recurrent 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
term "recurrent" is not defined in the rating schedule.  
The final comment to the amendment to the rating schedule 
revising the criteria for evaluating diseases of the ear, 
which became effective June 10, 1999, merely states:  

The previous rating schedule provided a 
10-percent evaluation for tinnitus, 
[Diagnostic Code] 6260, with the criteria 
being: "persistent as a symptom of head 
injury, concussion or acoustic trauma."  
We proposed to remove the requirement 
that tinnitus be a symptom of head 
injury, concussion or acoustic trauma and 
that it be persistent and instead provide 
a 10-percent evaluation for recurrent 
tinnitus.  

64 Fed. Reg. 25,202, 25,206 (May 11, 1999).  

However, Webster's New Collegiate Dictionary 967 (1975) 
pertinently defines "recurrent" as meaning "returning or 
happening time after time" and indicates that a synonym for 
"recurrent" is "intermittent."  The Random House College 
Dictionary 1105 (rev. ed. 1980) also lists "intermittent" 
as a synonym for "recurrent."  "[R]ecurrent" is 
pertinently defined in Dorland's Illustrated Medical 
Dictionary 1434 (28th ed. 1994) as "returning after 
remissions."  The word "recurrent" is defined in WEBSTER'S 
II New Riverside University Dictionary 984 (1994) as 
"[o]ccurring or appearing again or repeatedly."  Webster's 
Third New International Dictionary 1900 (unabridged ed. 1993) 
defines "recurrent" as "returning from time to time : 
appearing or coming periodically : happening again and 
again."  

The Board concludes that the veteran's tinnitus is in fact 
recurrent and that, accordingly, a 10 percent evaluation is 
warranted for the service-connected disability, effective 
from separation.  


ORDER

An increased initial evaluation for costochondritis is 
denied.  

A 10 percent initial evaluation for tinnitus is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

